ICJ_158_NuclearDisarmament_MHL_IND_2014-06-16_ORD_01_NA_00_FR.txt.                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   OBLIGATIONS CONCERNING NEGOTIATIONS
                          RELATING TO CESSATION
                        OF THE NUCLEAR ARMS RACE
                       AND TO NUCLEAR DISARMAMENT
                           (MARSHALL ISLANDS v. INDIA)


                              ORDER OF 16 JUNE 2014




                                  2014
                           COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                     CONCERNANT LA CESSATION
                DE LA COURSE AUX ARMES NUCLÉAIRES
                   ET LE DÉSARMEMENT NUCLÉAIRE
                             (ÎLES MARSHALL c. INDE)


                           ORDONNANCE DU 16 JUIN 2014




6 CIJ1066.indb 1                                            21/04/15 13:38

                                                Official citation :
                            Obligations concerning Negotiations relating to Cessation
                            of the Nuclear Arms Race and to Nuclear Disarmament
                              (Marshall Islands v. India), Order of 16 June 2014,
                                           I.C.J. Reports 2014, p. 464




                                            Mode officiel de citation :
                         Obligations relatives à des négociations concernant la cessation
                         de la course aux armes nucléaires et le désarmement nucléaire
                              (Iles Marshall c. Inde), ordonnance du 16 juin 2014,
                                            C.I.J. Recueil 2014, p. 464




                                                                                1066
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071180-7




6 CIJ1066.indb 2                                                                            21/04/15 13:38

                                                        16 JUNE 2014

                                                           ORDER




                    OBLIGATIONS CONCERNING NEGOTIATIONS
                           RELATING TO CESSATION
                         OF THE NUCLEAR ARMS RACE
                        AND TO NUCLEAR DISARMAMENT
                          (MARSHALL ISLANDS v. INDIA)




                   OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                           CONCERNANT LA CESSATION
                      DE LA COURSE AUX ARMES NUCLÉAIRES
                         ET LE DÉSARMEMENT NUCLÉAIRE
                            (ÎLES MARSHALL c. INDE)




                                                        16 JUIN 2014

                                                      ORDONNANCE




6 CIJ1066.indb 3                                                       21/04/15 13:38

                                                                                        464




                                COUR INTERNATIONALE DE JUSTICE

                                                ANNÉE 2014
                                                                                                  2014
                                                                                                 16 juin
                                                 16 juin 2014                                  Rôle général
                                                                                                 no 158

            OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                    CONCERNANT LA CESSATION
               DE LA COURSE AUX ARMES NUCLÉAIRES
                  ET LE DÉSARMEMENT NUCLÉAIRE
                                       (ÎLES MARSHALL c. INDE)




                                              ORDONNANCE

                 Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ;
                             MM. Owada, Abraham, Keith, Bennouna, Skotnikov,
                             Cançado Trindade, Yusuf, Greenwood, Mmes Xue,
                             Donoghue, M. Gaja, Mme Sebutinde, M. Bhandari, juges ;
                             M. Couvreur, greffier.


                     La Cour internationale de Justice,
                   Ainsi composée,
                   Après délibéré en chambre du conseil,
                   Vu l’article 48 du Statut de la Cour et les articles 44, 48 et 79, para-
                 graphes 2 et 3, de son Règlement,
                   Vu la requête enregistrée au Greffe de la Cour le 24 avril 2014, par
                 laquelle la République des Iles Marshall a introduit une instance contre la
                 République de l’Inde à raison de manquements allégués aux obligations
                 concernant la cessation de la course aux armes nucléaires à une date rap-
                 prochée et le désarmement nucléaire ;
                   Considérant que, le jour même du dépôt de la requête, un exemplaire
                 original de celle-ci a été transmis à l’Inde ;
                   Considérant que, dans leur requête, les Iles Marshall entendent fonder

                                                                                          4




6 CIJ1066.indb 137                                                                                   21/04/15 13:38

                       armes nucléaires et désarmement (ordonnance 16 VI 14)              465

                 la compétence de la Cour sur les déclarations faites par les deux Parties
                 conformément au paragraphe 2 de l’article 36 du Statut ;
                    Considérant que, dans leur requête, les Iles Marshall ont désigné
                 comme coagents aux fins de l’affaire S. Exc. M. Tony A. deBrum et
                 M. Phon van den Biesen ; que l’Inde a été invitée à désigner un agent en
                 l’affaire, conformément au paragraphe 2 de l’article 40 du Règlement ; et
                 qu’à ce jour elle n’en a pas désigné ;
                    Considérant que, par une lettre en date du 28 avril 2014, le greffier a
                 invité les représentants des Parties à prendre part à une réunion avec le
                 président de la Cour le 11 juin 2014, conformément à l’article 31 du
                 Règlement, aux fins de permettre au président de se renseigner auprès de
                 celles-ci sur les questions de procédure en l’affaire ;
                    Considérant que, par une lettre en date du 6 juin 2014, l’ambassadeur
                 de l’Inde auprès du Royaume des Pays‑Bas a notamment informé la Cour
                 que « l’Inde consid[érait] … que la Cour internationale de Justice n’a[vait]
                 pas compétence pour connaître du différend allégué » ;
                    Considérant que, par une lettre en date du 10 juin 2014, l’ambassadeur
                 de l’Inde auprès du Royaume des Pays‑Bas a indiqué que « l’Inde a[vait]
                 le regret d’informer [la Cour] qu’elle serait dans l’incapacité de prendre
                 part à la réunion [que le président de la Cour avait] proposé » de tenir
                 avec les représentants des Parties ;
                    Considérant que, le 11 juin 2014, le président de la Cour a rencontré les
                 représentants des Iles Marshall ; et que, lors de cette réunion, les Iles
                 Marshall ont indiqué que, dans l’hypothèse où la Cour prescrirait un pre-
                 mier tour de procédure écrite consacré à la question de sa compétence, un
                 délai de six mois serait suffisant aux fins de la préparation d’une pièce sur
                 cette question ;
                    Considérant que la Cour estime, en application de l’article 79, para-
                 graphe 2, de son Règlement, que, dans les circonstances de l’espèce, il est
                 nécessaire de régler en premier lieu la question de sa compétence, et qu’en
                 conséquence il doit être statué séparément, avant toute procédure sur le
                 fond, sur cette question ;
                    Considérant qu’il échet à la Cour d’être informée de tous les moyens de
                 fait et de droit sur lesquels les Parties se fondent en ce qui concerne sa
                 compétence ;
                   Décide que les pièces de la procédure écrite porteront d’abord sur la
                 question de la compétence de la Cour ;
                   Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
                 pièces :
                   Pour le mémoire de la République des Iles Marshall, le 16 décembre 2014 ;
                 
                   Pour le contre‑mémoire de la République de l’Inde, le 16 juin 2015 ;
                   Réserve la suite de la procédure.

                                                                                            5




6 CIJ1066.indb 139                                                                               21/04/15 13:38

                        armes nucléaires et désarmement (ordonnance 16 VI 14)                466

                    Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le seize juin deux mille quatorze, en trois exemplaires,
                 dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                 mis respectivement au Gouvernement de la République des Iles Marshall
                 et au Gouvernement de la République de l’Inde.


                                                                           Le président,
                                                                   (Signé) Peter Tomka.
                                                                             Le greffier,
                                                               (Signé) Philippe Couvreur.




                                                                                               6




6 CIJ1066.indb 141                                                                                  21/04/15 13:38

6 CIJ1066.indb 143   21/04/15 13:38

